Name: Commission Decision of 8 December 1980 on the Community financial contribution for 1979 towards inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D120980/1209/EEC: Commission Decision of 8 December 1980 on the Community financial contribution for 1979 towards inspection and surveillance operations in the maritime waters of Ireland (Only the English text is authentic) Official Journal L 369 , 31/12/1980 P. 0034****( 1 ) OJ NO L 211 , 1 . 8 . 1978 , P . 34 . ( 2 ) COMMISSION DECISION OF 15 MAY 1979 . COMMISSION DECISION OF 8 DECEMBER 1980 ON THE COMMUNITY FINANCIAL CONTRIBUTION FOR 1979 TOWARDS INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1209/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 78/640/EEC OF 25 JULY 1978 ON FINANCIAL PARTICIPATION BY THE COMMUNITY IN INSPECTION AND SURVEILLANCE OPERATIONS IN THE MARITIME WATERS OF DENMARK AND IRELAND ( 1 ), AND IN PARTICULAR ARTICLE 1 ( 2 ), THEREOF , WHEREAS , UNDER ARTICLE 1 ( 2 ) OF DECISION 78/640/EEC THE COMMUNITY CONTRIBUTION IN RESPECT OF IRELAND IS FIXED AT UP TO 46 MILLION EUA FOR THE PERIOD 1 JANUARY 1977 TO 31 DECEMBER 1982 ; WHEREAS THE PROGRAMME SUBMITTED BY IRELAND FOR SURVEILLANCE OF THE MARITIME WATERS FALLING WITHIN ITS JURISDICTION , WHICH INCLUDES THE EXPENDITURE ESTIMATE FOR MEDIUM-TERM AND SHORT-TERM MEASURES , WAS VERIFIED BY THE COMMISSION , WHICH DECIDED THAT EXPENDITURE TOTALLING 61 127 890 EUA WAS ELIGIBLE ( 2 ), SUBJECT TO A REVIEW OF THE FINAL CHOICE OF RECONNAISSANCE AIRCRAFT BEFORE THE COMMUNITY FINANCIAL CONTRIBUTION WAS PAID ; WHEREAS THE APPLICATION SUBMITTED BY THE IRISH AUTHORITIES COVERS PAYMENT OF THE COMMUNITY FINANCIAL CONTRIBUTION TOWARDS ELIGIBLE EXPENDITURE INCURRED DURING THE PERIOD 1 JANUARY 1979 TO 31 DECEMBER 1979 ; WHEREAS SUCH EXPENDITURE TOTALS POUND ST . IRL 5 317 594 ; WHEREAS THIS EXPENDITURE INCLUDES AN AMOUNT OF POUND ST . IRL 854 853 FOR THE PURCHASE OF AIRCRAFT WHOSE TYPE AND OPERATIONAL SUITABILITY HAVE NOT BEEN RE-EXAMINED BY THE COMMISSION ; WHEREAS , THEREFORE , THE LEVEL OF THE COMMUNITY ' S CONTRIBUTION SHOULD BE SET WITHOUT TAKING INTO ACCOUNT EXPENDITURE ON THE PURCHASE OF THOSE AIRCRAFT ; WHEREAS SUCH AMOUNT IS THEREFORE POUND ST . IRL 4 462 741 ; WHEREAS THIS EXPENDITURE SHOULD BE REIMBURSED IN ACCORDANCE WITH THE SAID ARTICLE 1 ( 2 ); WHEREAS POUND ST . IRL 7 883 571 HAVE ALREADY BEEN REIMBURSED FOR 1977 AND 1978 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FINANCE AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY ' S FINANCIAL CONTRIBUTION TOWARDS ELIGIBLE EXPENDITURE INCURRED BY IRELAND FOR INSPECTION AND SURVEILLANCE OPERATIONS IN ITS MARITIME WATERS IN RESPECT OF 1979 IS HEREBY SET AT POUND ST . IRL 4 462 741 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 8 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT